Citation Nr: 1751209	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  14-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for residuals of heart attacks/stress.

2.  Entitlement to service connection for a pinched nerve in the spine.

3.  Entitlement to service connection for a right hip condition.

4.  Entitlement to service connection for trigeminal nerves, due to fall (also claimed as residuals of neurosurgery).

5.  Entitlement to service connection for blood clots in legs.

6.  Entitlement to service connection for residuals of a traumatic brain injury.

7.  Entitlement to service connection for difficulty breathing (also claimed as structural sleep apnea).

8.  Entitlement to service connection for mouth control difficulty (also claimed as jaw condition, due to trigeminal nerves).

9.  Entitlement to service connection for a bilateral thumb condition.

10.  Entitlement to service connection for a right knee condition.

11.  Entitlement to service connection for a neck condition.

12.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and S.R.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1954 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In November 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  

The Board previously considered this appeal in March 2017, and remanded these issues for additional development in order to request military personnel records.  After the development was completed, the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran contends that he developed the aforementioned conditions as a result of service.  Specifically, he states that while in service he was climbing up a rope ladder, but slipped on the way up and fell back onto the boat.  He said that when he hit the deck his arms collapsed.  He also said that he landed on his head, neck, shoulders, and back, which were "jammed and twisted, sending extreme shock, like electric shock, into [his] neck, shoulders, and spine."  See Correspondence, received June 19, 2012.  He further explained that when he landed he slammed into the inside starboard side of the boat and was "semi-unconscious or half-knocked out, deeply dazed."  Id.  He was not sure about the length of time he laid there, but had blood streaming down his face when he came to his feet.  He said that he was able to climb back up the rope ladder despite his chief corpsman's disapproval of this action after such a traumatic incident occurred.  

The Veteran testified before the undersigned in November 2016.  He explained that his belief that this in-service fall caused his current disabilities.  The Veteran also said that he did not realize the incident was never documented in his records despite receiving medical treatment immediately afterwards.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of a relationship between a current disability and service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of any current spine condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's cervical spine condition is related to service, to include his reports of continuous neck pain since the initial injury in-service.
b) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's pinched nerve condition of the spine is related to service, to include reports of continuous spinal nerve pain since the initial injury in-service.

The examiner should specifically discuss the Veteran's lay report of an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

2.  Schedule the Veteran for a VA examination to address the nature and etiology of any current traumatic brain injury residuals.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's traumatic brain injury residuals are related to service.

The examiner should specifically discuss the Veteran's lay report of an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

3.  Schedule the Veteran for a VA joints examination to address the nature and etiology of any current joint condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's right hip condition is related to service, to include reports of continuous right hip pain since the initial injury in-service.
b) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's right knee condition is related to service, to include reports of continuous right hip pain since the initial injury in-service.
c) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's bilateral shoulder condition is related to service, to include reports of continuous bilateral shoulder pain since the initial injury in-service.

The examiner should specifically discuss the Veteran's lay report of an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

4.   Schedule the Veteran for a VA examination to address the nature and etiology of any current bilateral thumb condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's bilateral thumb condition is related to service, to include reports of continuous bilateral thumb pain since the initial injury in-service.

The examiner should specifically discuss the Veteran's lay report of symptoms as discussed in the record regarding an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

5.  Schedule the Veteran for a VA examination to address the nature and etiology of any current trigeminal nerve and jaw conditions.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's trigeminal nerve condition is related to service.

b) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's jaw condition, to include mouth control difficulty, is related to service.

c) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's trigeminal nerve condition caused or aggravated a jaw condition.

d) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's jaw condition caused or aggravated a trigeminal nerve condition.

The examiner should specifically discuss the Veteran's lay report in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

6.  Schedule the Veteran for a VA examination to address the nature and etiology of any current breathing difficulty, claimed as structural sleep apnea.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's breathing difficulty, claimed as structural sleep apnea, is related to service.

The examiner should specifically discuss the Veteran's lay report of symptoms as discussed in the record regarding an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

7.  Schedule the Veteran for a VA examination to address the nature and etiology of any current residuals of heart attacks/stress condition.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's residuals of heart attacks/stress are related to service.

The examiner should specifically discuss the Veteran's lay report of an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.  

10.  Schedule the Veteran for a VA examination to address the nature and etiology of any current blood clots in the legs.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination and note this in the examination report.  The claims file must be made available for review to the examiner.

The examiner must address the following:

a) Whether it is at least as likely as not (50 percent of greater probability) that the Veteran's blood clots in the legs are related to service.

The examiner should specifically discuss the Veteran's lay report of an in-service injury due to a fall from a rope ladder onto the deck of a boat.

In rendering the requested opinion, any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  

All opinions should be supported by a clear rationale.

12.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

